Order entered April 4, 2019




                                             In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                      No. 05-18-01241-CV

                                   JON EVANS, Appellant

                                               V.

                                 LAURA MARTINEZ, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-04781-D

                                           ORDER
       Before the Court is appellant’s April 3, 2019 motion for extension of time to file his brief

based on medical reasons. We GRANT the motion and ORDER appellant to file his brief no

later than April 19, 2019.


                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE